     Case 1:19-cv-00955-AWI-JLT Document 40 Filed 09/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD SCOTT KINDRED,                           Case No. 1:19-cv-00955-AWI-JLT (PC)
12                       Plaintiff,                    ORDER GRANTING DEFENDANT’S
13           v.                                        MOTION TO TAKE PLAINTIFF’S
                                                       DEPOSITION BY VIDEO
14    A. DIKE,
                                                       (Doc. 39)
15                       Defendant.

16

17          Defendant requests leave to take the deposition of Plaintiff by video, pursuant to Federal
18   Rule of Civil Procedure 30(b)(4), due to the ongoing COVID-19 pandemic. (Doc. 39.) Good
19   cause appearing, the Court GRANTS Defendant’s request, provided that (1) Defendant serves
20   Plaintiff with the notice required by Rule 30(b)(1) at least 14 days in advance of the deposition,
21   and (2) the Department of State Hospitals-Coalinga, where Plaintiff is currently detained, has the
22   necessary equipment and protocols for the video deposition. (See Doc. 14 at 2.)
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                      1
     Case 1:19-cv-00955-AWI-JLT Document 40 Filed 09/21/20 Page 2 of 2


 1          Aside from the requirements set out by the Federal Rules, the Court declines to place

 2   additional restrictions or conditions on the deposition. Defense counsel shall coordinate with

 3   personnel at DSH-Coalinga to set up the deposition.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     September 20, 2020                         /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
